Citation Nr: 0939137	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-28 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an initial compensable rating for an intimal 
tear of the abdominal aorta, granted under 38 U.S.C. § 1151.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel









INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900 (2009).

The veteran served on active duty from January 1952 to 
December 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2006-issued rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, that granted entitlement to 
compensation under 38 U.S.C.A. § 1151 for an abdominal aorta 
tear and assigned a noncompensable rating.

In April 2008, the Board remanded the case for development. 


FINDING OF FACT

In September 2009, prior to any Board decision, the veteran 
notified VA in writing that further pursuit of the appeal 
would be wasteful, as a total rating has been assigned at the 
RO level based on other service-connected disability.


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal, the Board lacks 
jurisdiction to adjudicate the merits of his claim.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2009).  






REASONS AND BASES FOR FINDING AND CONCLUSION

When the Board concludes that a claim has either been 
withdrawn or abandoned, it must provide an adequate statement 
of reasons or bases for its conclusion.  Verdon v. Brown, 
8 Vet. App. 529 (1996).  

In September 2009, the veteran notified VA in writing that 
because a total rating has been granted based on other 
service-connected disability and because of his age, he no 
longer desired to pursue the appeal.  The Board construes 
this statement as intention to withdraw all pending claims 
and appeals.  No Board decision has been issued and the 
requirements for dismissal have been met.  38 U.S.C.A. § 7105 
(d) (5) (West 2002); 38 C.F.R. § 20.204 (2009).  This appeal 
has become moot by virtue of the withdrawal of all claims and 
appeals before VA.


ORDER

The appeal is dismissed.



____________________________________________
F. Judge Flowers
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


